


116 HR 2221 IH: Fry Scholarship Improvement Act of 2019
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 2221
IN THE HOUSE OF REPRESENTATIVES

April 10, 2019
Mr. Bilirakis (for himself and Mr. Levin of California) introduced the following bill; which was referred to the Committee on Veterans' Affairs

A BILL
To amend title 38, United States Code, to expand eligibility for the Marine Gunnery Sergeant John David Fry Scholarship to children and spouses of certain deceased members of the Armed Forces, and for other purposes.

 
1.Short titleThis Act may be cited as the Fry Scholarship Improvement Act of 2019. 2.Expansion of eligibility for Fry Scholarship to children and spouses of certain deceased members of the Armed Forces (a)In generalSubsection (b) of section 3311 of title 38, United States Code, is amended— 
(1)by redesignating paragraph (10) as paragraph (12); and (2)by inserting after paragraph (9) the following new paragraphs (10) and (11): 
 
(10)An individual who is the child or spouse of a person who, on or after September 11, 2001, dies in line of duty while serving on duty other than active duty as a member of the Armed Forces. (11)An individual who is the child or spouse of a member of the Selected Reserve who dies on or after September 11, 2001— 
(A)from a service-connected disability; and (B)not later than four years after the date of the last discharge or release of that member from active duty or active duty for training.. 
(b)Applicability dateThe amendments made by subsection (a) apply with respect to a quarter, semester, or term, as applicable, commencing on or after August 1, 2020. (c)Conforming amendments (1)Subsection (f) of such section is amended by striking paragraph (9) each place it appears and inserting paragraphs (9), (10), and (11). 
(2)Section 3322 of such title is amended— (A)in subsection (e), by striking both sections 3311(b)(9) and 3319 and inserting section 3319 and paragraph (9), (10), or (11) of section 3311 of this title; 
(B)in subsection (f), by striking section 3311(b)(9) and inserting paragraph (9), (10), or (11) of section 3311 of this title; and (C)in subsection (h)(2), by striking either section 3311(b)(9) or chapter 35 and inserting either chapter 35 or paragraph (9), (10), or (11) of section 3311. 

